NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT



ISAAC JACKSON,                                   )
                                                 )
              Petitioner,                        )
                                                 )
v.                                               )
                                                 )      Case No. 2D18-689
STATE OF FLORIDA,                                )
                                                 )
              Respondent.                        )


Opinion filed August 24, 2018.

Petition for Writ of Certiorari to the Circuit
Court for the Thirteenth Judicial Circuit for
Hillsborough County; sitting in its appellate
capacity.

Anthony R. Duran of Tison Law Group, P.A.,
Tampa, for Petitioner.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Cornelius Christopher
Demps, Assistant Attorney General, Tampa,
for Respondent.


PER CURIAM.


              Denied.


VILLANTI, SLEET, and LUCAS, JJ., Concur.